This is an action to have a deed recorded in the office of the register of deeds of Lenoir County declared void, and canceled of record on the ground that said deed was not delivered by the plaintiff, the grantor named therein, to the grantee, under whom the defendants claim, and that said deed was recorded after the death of the grantee.
The jury found that the deed was not delivered by the grantor to the grantee, and upon this finding it was ordered, adjudged and decreed that the deed is void, and that same be canceled on the record by the clerk of the Superior Court of Lenoir County. From the judgment, the defendants appealed to the Supreme Court, assigning errors at the trial. *Page 275 
There was no error in the rulings of the trial court on defendants' objections to evidence offered by the plaintiff, or in the instructions of the court to the jury.
The evidence was properly admitted as tending to support the contention of plaintiff that the deed was not delivered by her to the grantee named therein. The evidence was not incompetent under C. S., 1795.
The instructions to which defendants excepted are in accordance with well settled principles of law. In the absence of a delivery, actual or constructive, a deed, although signed by the grantor named therein, is not valid as a conveyance of the land described therein. The presumption of a delivery arising from the registration of the deed may be rebutted by evidence showing that the registration was inadvertent or fraudulent. The judgment is affirmed. There is
No error.